               Case 2:19-cv-00216-RSM Document 1 Filed 02/14/19 Page 1 of 4




 1   Noelle E. Dwarzski, WSBA No. 40041
     McKENZIE ROTHWELL BARLOW
 2     & COUGHRAN, P.S.
     1325 Fourth Ave Suite 910
 3   Seattle, WA 98101
     Telephone: (206) 224-9900
 4   Facsimile: (206) 224-9820
     E-mail: noelled@mrbclaw.com
 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   BOARD OF TRUSTEES OF THE
     AUTOMOTIVE MACHINISTS PENSION
10   TRUST,

11                               Plaintiff,             NO.

12            v.

13   ROSS ISLAND SAND AND GRAVEL                        COMPLAINT FOR BREACH OF
     COMPANY, an Oregon Corporation,                    COLLECTIVE BARGAINING
14   Oregon Registration No. 029100-16, WA              AGREEMENT AND DELINQUENT
     UBI No. 409004895, WA Contractor’s                 CONTRIBUTIONS (ERISA)
15   License No. ROSSISG197LE,

16                               Defendant.

17           For their complaint, plaintiffs allege as follows:

18                                    I. PARTIES AND JURISDICTION

19           1.           Plaintiff is the Board of Trustees of a joint labor-management trust fund

20   created under Section 302(c) of the Labor Management Relations Act, (hereafter referred to

21   as the Act), 29 U.S.C. 186(c) and governed by the Employee Retirement Income Security Act

22   of 1974, 29 U.S.C. 1001, et seq. as amended (hereafter ERISA).


     COMPLAINT FOR BREACH OF COLLECTIVE
     BARGAINING AGREEMENT – 1                                                 McKENZIE ROTHWELL BARLOW
                                                                                     & COUGHRAN, P.S.
                                                                               1325 FOURTH AVE., SUITE 910
                                                                                    SEATTLE, WA 98101
      8200 548 ub061201                                                                (206) 224-9900
               Case 2:19-cv-00216-RSM Document 1 Filed 02/14/19 Page 2 of 4




 1            2.          Ross Island Sand and Gravel Company (“Ross Island”) is an Oregon

 2   corporation having its principal offices located at 4315 SE McLoughlin Blvd., Portland, OR

 3   97282.

 4            3.          Jurisdiction is conferred on this Court by ERISA § 502, 29 U.S.C. § 1132.

 5            4.          Venue is appropriate under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2),

 6   because the Trust is administered in King County, Washington.

 7                                          II. CLAIM FOR RELIEF

 8            5.          On or about March 2008, A. Charles Steinwandel, president of Ross Island,

 9   signed a collective bargaining agreement (“CBA”) with the International Association of

10   Machinists and Aerospace Workers, District Lodge No. 24.

11            6.          At no time has Ross Island attempted to withdraw from the Union or terminate

12   the CBA.

13            7.          At all material times, Ross Island was, and is, obligated to perform in

14   accordance with the terms of the CBA, which incorporates the terms of the Trust Agreement

15   governing the Automotive Machinists Pension Trust, and submit contributions to the

16   Automotive Machinists Pension Trust on behalf of its employees performing work covered by

17   the CBA.

18            8.          The employer has failed to submit the contributions in accordance with the

19   CBA and Trust documents, thereby breaching ERISA §§ 502 and 515, 29 U.S.C. §§ 1132 and

20   1145.

21            9.          Ross Island has employed employees for whom employee benefit contributions

22   are due under this obligation but has failed and refuses to make the required monthly


     COMPLAINT FOR BREACH OF COLLECTIVE
     BARGAINING AGREEMENT – 2                                                    McKENZIE ROTHWELL BARLOW
                                                                                        & COUGHRAN, P.S.
                                                                                  1325 FOURTH AVE., SUITE 910
                                                                                       SEATTLE, WA 98101
      8200 548 ub061201                                                                   (206) 224-9900
                Case 2:19-cv-00216-RSM Document 1 Filed 02/14/19 Page 3 of 4




 1   contributions for such employees to the plaintiff Trust Fund for the delinquent period of July

 2   2018 through current.

 3            10.          Ross Island owes $80,450.28 in contributions for the delinquent period of July

 4   2018 through January 2019.

 5            11.          An unknown amount of contributions are due for the delinquent period of

 6   February 2019 through current, in an amount to be proven on motions or at trial.

 7            12.          Under the terms of the trust agreements creating the trust funds and ERISA

 8   § 502(g)(2), 29 U.S.C. § 1132(g)(2), Ross Island is obligated to pay liquidated damages,

 9   interest, reasonable attorney’s fees, and costs and expenses of suit.

10            13.          For the delinquent months of July 2018 through January 2019, Ross Island

11   owes $16,090.06 in liquidated damages, $2,441.76 in interest (calculated through February

12   14, 2019), and $700 in referral attorney fees.

13            14.          An unknown amount of liquidated damages, interest, and attorney fees are due

14   for February 2019 through current. The total amount owed will be proven on motions or at

15   trial.

16   ////

17

18   ////

19

20   ////

21

22   ////


     COMPLAINT FOR BREACH OF COLLECTIVE
     BARGAINING AGREEMENT – 3                                                     McKENZIE ROTHWELL BARLOW
                                                                                         & COUGHRAN, P.S.
                                                                                   1325 FOURTH AVE., SUITE 910
                                                                                        SEATTLE, WA 98101
       8200 548 ub061201                                                                   (206) 224-9900
               Case 2:19-cv-00216-RSM Document 1 Filed 02/14/19 Page 4 of 4




 1           WHEREFORE, the plaintiff prays for judgment against defendant Ross Island Sand

 2   and Gravel Co. as follows:

 3           (a) For the full amount of contributions found to be owing to the plaintiff Trust Fund

 4           to the date of the judgment herein;

 5           (b) For liquidated damages, interest, attorney fees, and costs of expenses of suit; and

 6           (c) For such other and further relief as the Court deems just and equitable.

 7                        DATED THIS 14th day of February, 2019.

 8                                                  /s/Noelle E. Dwarzski
                                                    Noelle E. Dwarzski, WSBA # 40041
 9                                                  McKENZIE ROTHWELL BARLOW
                                                      & COUGHRAN, P.S.
10                                                  Attorneys for Plaintiff Trust
                                                    1325 Fourth Ave., Suite 910
11                                                  Seattle, WA 98101

12

13

14

15

16

17

18

19

20

21

22


     COMPLAINT FOR BREACH OF COLLECTIVE
     BARGAINING AGREEMENT – 4                                                 McKENZIE ROTHWELL BARLOW
                                                                                     & COUGHRAN, P.S.
                                                                               1325 FOURTH AVE., SUITE 910
                                                                                    SEATTLE, WA 98101
      8200 548 ub061201                                                                (206) 224-9900
